 Case: 4:20-cv-00781-SRC Doc. #: 19 Filed: 01/13/21 Page: 1 of 1 PageID #: 258




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 JIMMY O. WARREN,                           )
                                            )
        Plaintiff(s),                       )
                                            )
        vs.                                 )      Case No. 4:20-cv-00781 SRC
                                            )
 METRO TRANSIT, et al.,                     )
                                            )
        Defendant(s).                       )

                                Memorandum and Order

       Pursuant to the Memorandum and Orders entered today, Docs. 17 and 18, the Court

grants [4] Defendant Local Union 788’s Motion to Dismiss and [8] Defendant Metro Transit/Bi-

State’s Motion for Judgment on the Pleadings and dismisses Plaintiff’s Cause of Action with

prejudice.

       So Ordered this 13th day of January 2021.




                                                STEPHEN R. CLARK
                                                UNITED STATES DISTRICT JUDGE
